Case: 13-15026    Date Filed: 06/02/2014   Page: 1 of 5


                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 13-15026
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 6:13-cr-00020-ACC-KRS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

LANDER C. MCLOYD,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (June 2, 2014)

Before PRYOR, MARTIN, and FAY, Circuit Judges.

PER CURIAM:

      Lander C. McLoyd appeals his conviction for possession with intent to

distribute cocaine base and marijuana, possession of a firearm in furtherance of a
                Case: 13-15026    Date Filed: 06/02/2014   Page: 2 of 5


drug-trafficking crime, and possession of a firearm by a convicted felon. We

dismiss in part and remand in part.

                                 I. BACKGROUND

         In June 2012, the Melbourne, Florida, police received an anonymous

complaint about drug activity at McLoyd’s home. After surveillance of his home

was futile, a confidential informant (“CI”) was used to make two purchases of

crack cocaine. The controlled buys were conducted in September 2012. On

October 12, 2012, a search warrant was executed on McLoyd’s residence.

Authorities found drugs, firearms, and items related to drug distribution in almost

every room. McLoyd was the only person present in the residence at the time the

warrant was executed; investigation revealed he was the only person who lived

there.

         In January 2013, a federal grand jury indicted McLoyd for possession with

intent to distribute cocaine base and marijuana, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(B), and (b)(1)(D) (Count 1); possession of a firearm in

furtherance of a drug-trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)

and (c)(2) (Count 2); and possession of a firearm by a convicted felon, in violation

of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (Count 3). Before trial, McLoyd moved

to disclose the identity of the CI involved in his case. He also moved to suppress

the drugs, guns, and statement obtained during the search of his residence.


                                          2
              Case: 13-15026     Date Filed: 06/02/2014   Page: 3 of 5


      A magistrate judge denied McLoyd’s motion to disclose the CI’s identity.

The record does not show that McLoyd asked the district judge to review the

magistrate judge’s disposition of this motion. The district judge subsequently

denied McLoyd’s motion to suppress.

      Following a jury trial, McLoyd was convicted on all counts. His conviction

judgment mistakenly states the crimes in Count 1 occurred on October 12, 2013,

instead of October 12, 2012. The district judge sentenced McLoyd to concurrent

terms of 60 months of imprisonment on Counts 1 and 3, and 60 consecutive

months of imprisonment on Count 2, followed by a total of 4 years of supervised

release.

      On appeal, McLoyd argues the denial of his motion to disclose the CI’s

identity violated his rights to compulsory process, confrontation, and cross-

examination. He raises several arguments in support of this claim and contends

our review is de novo. Because of a typographical error on his conviction

judgment regarding the date the crimes in Count 1 occurred, McLoyd argues the

date should be changed from October 12, 2013, to October 12, 2012.




                                          3
               Case: 13-15026       Date Filed: 06/02/2014   Page: 4 of 5


                                    II. DISCUSSION

A. Jurisdiction

       We examine our jurisdiction sua sponte, and we review jurisdictional issues

de novo. United States v. Lopez, 562 F.3d 1309, 1311 (11th Cir. 2009). We lack

jurisdiction to review a magistrate judge’s order, where a defendant first does not

seek review of the order before the district judge. United States v. Schultz, 565
F.3d 1353, 1359-62 (11th Cir. 2009) (dismissing for lack of jurisdiction a

challenge to the magistrate judge’s denial of a defendant’s motion for self-

representation, because the defendant did not appeal the magistrate judge’s order to

the district judge); see Fed. R. Crim. P. 59(a) (providing a defendant must serve

and file objections to a magistrate judge’s ruling on a non-dispositive matter within

14 days, or he waives any right to review); United States v. Renfro, 620 F.2d 497,

500 (5th Cir. 1980) (dismissing for lack of jurisdiction the defendant’s challenge to

the magistrate judge’s denial of a discovery motion, which the defendant did not

appeal to the district judge until after his trial).

       Because the record contains no indication McLoyd asked the district judge

to review the magistrate judge’s denial of his motion to disclose the CI’s identity,

we lack jurisdiction to review the merits of the magistrate judge’s order. See Fed.

R. Crim. P. 59(a); Schultz, 565 F.3d at 1359-62. The parties’ failure to address this

issue is irrelevant, because we are obligated to review our jurisdiction sua sponte.


                                              4
               Case: 13-15026    Date Filed: 06/02/2014   Page: 5 of 5


See Lopez, 562 F.3d at 1311. Therefore, we dismiss this portion of McLoyd’s

appeal for lack of jurisdiction. See Schultz, 565 F.3d at 1359-62.

B. Scrivener’s Error in Conviction Judgment

      We may remand with instructions to correct a typographical error in the

conviction judgment. See United States v. James, 642 F.3d 1333, 1343 (11th Cir.

2011) (remanding to correct clerical error in judgment regarding statute of

conviction); United States v. Massey, 443 F.3d 814, 822 (11th Cir. 2006) (same).

      McLoyd’s indictment states the crimes in Count 1, for which he was tried

and convicted, occurred on October 12, 2012. Trial testimony also substantiated

those crimes arose out of the search warrant executed at McLoyd’s home on

October 12, 2012. Moreover, he was indicted for these crimes in January 2013.

McLoyd’s conviction judgment states the crimes in Count 1 occurred on October

12, 2013, which the government concedes is incorrect. Therefore, we remand for

the limited purpose of amending the conviction judgment to state the crimes in

Count 1 occurred on October 12, 2012. See James, 642 F.3d at 1343; Massey, 443
F.3d at 822.

      DISMISSED IN PART, REMANDED IN PART.




                                         5